United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 21, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 03-10468
                          Summary Calendar



JIMMIE L. CANTRELL

                                     Plaintiff-Appellant

     v.

JO ANNE B. BARNHART,
COMMISSIONER OF SOCIAL SECURITY

                                     Defendant-Appellee

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:02-CV-00496-Y
                      --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and WIENER, Circuit
Judges.

PER CURIAM:*

     Jimmie L. Cantrell appeals from the district court's

judgment affirming the Commissioner of Social Security's denial

of disability benefits.   She argues that the Administrative Law

Judge ("ALJ") erroneously failed to accord great weight to the

opinions of her treating psychiatrist and improperly relied on

the opinion of the medical expert.   We conclude that the ALJ

applied the correct legal standard and the decision was supported

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10468
                                -2-

by substantial evidence.   See Newton v. Apfel, 209 F.3d 448,

455-56 (5th Cir. 2000); Greenspan v. Shalala, 38 F.3d 232, 237

(5th Cir. 1994).

     AFFIRMED.